Citation Nr: 1618750	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied, inter alia, the Veterans claim of service connection for headaches.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in March 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Although the Veteran did not file a timely substantive appeal, his claim was certified to the Board in September 2012.  As such, while a timely substantive appeal may not have been filed, the Board has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Inasmuch as the Board regrets the additional delay of this matter, an additional remand is required before the claim of service connection for headaches can be properly adjudicated. 

The Veteran contends that his current headaches are related to his period of service.  Specifically, he believes that his headaches are a result of or caused by his service-connected disabilities, to include his degenerative disk disease of the thoracic and
cervical spine.  At his November 2012 hearing, the Veteran testified that the pain he feels in his head comes from his neck and that the headaches "grew with the pain" he had in his back.  Additionally, treatment records submitted in November 2012 show that the Veteran has been treated by Dr. B.M. for headaches.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310  (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2015). The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran reported headaches upon separation, and he has related his headaches to his cervical and thoracic spine disabilities, both of which are service-connected.  However, there is no medical evidence addressing whether the Veteran's headache disability is related to his service-connected disabilities.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611   (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. The RO should also obtain any outstanding VA treatment records. All efforts to obtain these records must be documented in the claims file.

2. Then, after obtaining any outstanding records identified, the RO should forward the Veteran's claims file to the examiner who conducted the November 2014 VA examination or, if that examiner is no longer available, an examiner of like experience and training, to proffer an addendum opinion. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to address the following: 

a. Is the Veteran's headache disability aggravated by the Veteran's service-connected disabilities?

b. If the examiner finds that headache disability was aggravated by the Veteran's service-connected disabilities, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

Such addendum opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider any lay statements of record from the Veteran.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).   

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




